This Office Action is in response to the amendment filed on May 23, 2022.

Non-elected claims 14-18 are withdrawn from further consideration.

Claims 1, 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (already of record foreign patent document TW-201601288-A1) together with Zahorik (already of record United States Patent 6,015,977) and Lee (newly cited United States Patent 6,670,628).
As to independent claim 1, Wu discloses a resistive random access memory (see the entire patent, including the Fig. 1 disclosure), comprising:  a bottom electrode 208; a metal oxide layer 210 formed on the bottom electrode, wherein the metal oxide layer comprises a conductive filament region 232, each of the conductive filament regions has a bottom portion and a top portion with a flat upper surface, wherein the conductive filament regions comprise oxygen vacancies 222, and regions 234 other than the conductive filament regions in the metal oxide layer are nitrogen-containing regions; and a top electrode 212 formed on the metal oxide layer, corresponding to the conductive filament region 232.
There are two differences between claim 1 and Wu.  First, claim 1 recites a plurality of conductive filament regions with corresponding top electrodes (Wu illustrates one conductive filament region 232 with a corresponding top electrode 212).  Second, the bottom portion of each of claim 1’s conductive filament regions has a width greater than that of the top portion with a flat upper surface (Wu’s conductive filament region 232 has a uniform width).
As to the first difference, Zahorik teaches that a memory device conventionally comprises a plurality of memory cells (see the entire patent, including the Fig. 3 disclosure).
It would have been obvious to one skilled in the art to form a plurality of Wu's Fig. 1 memory cell, because Zahorik teaches that a memory device conventionally comprises a plurality of memory cells. 
As to the second difference, Zahorik also teaches that it is advantageous to make a memory cell’s active area narrower at the top than at the bottom (column 5, lines 1-43).  Note that Zahorik’s teaching is not limited to chalcogenide-based memory cells (column 5, lines 34-36).  
Zahorik teaches “In one embodiment, the contact portion 34 is pyramidally shaped or conically shaped” (column 5, lines 12-15), and Lee teaches that pyramid and cone shapes are interchangeable with a frustum of a pyramid and a frustum of a cone, respectively (column 6, lines 49-61). 
It would have been further obvious to one skilled in the art to make Wu’s conductive filament region 232 in the shape of a frustum of a pyramid or a frustum of a cone (i.e., narrower at the flat surface top than at the bottom), because Zahorik also teaches that it is advantageous to make a memory cell’s active area narrower at the top than at the bottom by forming it in the shape of a pyramid or a cone, and Lee teaches that pyramid and cone shapes are interchangeable with a frustum of a pyramid and a frustum of a cone, respectively.
As to dependent claim 5, the obvious Wu/Zahorik device’s bottom electrode comprises a plurality of separated portions.
As to dependent claim 6, the obvious Wu/Zahorik device’s metal oxide layer comprises a plurality of separated portions.
As to dependent claim 7, the each of the separated portions of the obvious Wu/Zahorik device’s metal oxide layer comprises one conductive filament region.
As to independent claim 19, Wu discloses a resistive random access memory (see the entire reference, including the Fig. 1 disclosure), comprising:  a bottom electrode 208; a metal oxide layer 210 formed on the bottom electrode, wherein the metal oxide layer comprises a conductive filament region 232 having a bottom portion and a top portion with a flat upper surface, and regions 234 other than the conductive filament region in the metal oxide layer are nitrogen-containing regions; and a top electrode 212 formed on the metal oxide layer, corresponding to the conductive filament region 232.
There are two differences between claim 19 and Wu.  First, claim 19 recites a plurality of conductive filament regions with corresponding top electrodes (Wu illustrates one conductive filament region 232 with a corresponding top electrode 212).  Second, the bottom portion of each of claim 19’s conductive filament regions has a width greater than that of the top portion with a flat upper surface, whereby the nitrogen-containing regions are disposed vertically between the conductive filament regions and the top electrodes. (Wu’s conductive filament region 232 has a uniform width).
As to the first difference, Zahorik teaches that a memory device conventionally comprises a plurality of memory cells (see the entire patent, including the Fig. 3 disclosure).
It would have been obvious to one skilled in the art to form a plurality of Wu's Fig. 1 memory cell, because Zahorik teaches that a memory device conventionally comprises a plurality of memory cells. 
As to the second difference, Zahorik also teaches that it is advantageous to make a memory cell’s active area narrower at the top than at the bottom (column 5, lines 1-43).  Note that Zahorik’s teaching is not limited to chalcogenide-based memory cells (column 5, lines 34-36). 
Zahorik teaches “In one embodiment, the contact portion 34 is pyramidally shaped or conically shaped” (column 5, lines 12-15), and Lee teaches that pyramid and cone shapes are interchangeable with a frustum of a pyramid and a frustum of a cone, respectively (column 6, lines 49-61). 
It would have been further obvious to one skilled in the art to make Wu’s conductive filament region 232 in the shape of a frustum of a pyramid or a frustum of a cone (i.e., narrower at the flat surface top than at the bottom), because Zahorik also teaches that it is advantageous to make a memory cell’s active area narrower at the top than at the bottom by forming it in the shape of a pyramid or a cone, and Lee teaches that pyramid and cone shapes are interchangeable with a frustum of a pyramid and a frustum of a cone, respectively.

Claims 2-4 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The applicant’s arguments are moot in view of the new ground of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705. 
/MARK V PRENTY/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 An English language translation of Wu is at CN105280811A - Resistive non-volatile memory device and manufacturing method thereof - Google Patents.